  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 1 of 25   PageID 58



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

UNITED STATES OF AMERICA,           )
                                    )
       Plaintiff,                   )
                                    )
vs.                                 )      No. 18-20400-MSN-dkv
                                    )
ZACHARY FUCHS,                      )
                                    )
       Defendant.                   )


      REPORT AND RECOMMENDATION ON DEFENDANT’S MOTION TO SUPPRESS


       On November 15, 2018, the grand jury returned an indictment

charging the defendant, Zachary Fuchs (“Fuchs”), with knowingly

and intentionally possessing with the intent to distribute fifty

(50) grams or more of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1).     (Indictment, ECF No. 1.)       The charge arises out of

a traffic stop, the subsequent detention of Fuchs, and a search

of the vehicle Fuchs was driving.         Two officers of the Gallaway

Police Department conducted the traffic stop on June 6, 2018 in

the parking lot of a business located on Highway 70 in Gallaway,

Tennessee.     During the search, the officers found 1.1 pounds of

methamphetamine behind the vehicle’s center console.

       Now before the court is Fuchs’s January 23, 2019 motion to

suppress all evidence, including statements by Fuchs, obtained by

law enforcement officers during the June 6, 2018 traffic stop.
  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 2 of 25      PageID 59



(Def.’s Mot. Suppress 8, ECF No. 23.)                The government filed a

response on February 6, 2019.           (Gov’t’s Resp., ECF No. 25.)          The

motion was referred to the United States Magistrate Judge for a

report and recommendation.        (ECF No. 24.)

      Pursuant to the reference, the court held an evidentiary

hearing on March 14, 2019.         At the hearing, the government called

one   witness,   Gallaway      Police   Department      Officer   David   Nabors

(“Officer Nabors”), and introduced two exhibits into evidence:

(1)   the   Affidavit    of    Complaint    for   Fuchs’s   arrest,   (Aff.    Of

Compl., Ex. 1); and (2) a disc containing a video of Officer

Nabors’s    body-camera       footage   during    the   arrest,   (Body-Camera

Footage, Ex. 2).        Fuchs did not call any witnesses or introduce

any exhibits.

      After careful consideration of the statements of counsel,

the testimony of the witness, the evidentiary exhibits, and the

entire record in this case, this court submits the following

findings of fact and conclusions of law and recommends that the

motion to suppress be denied in part and granted in part.

                    I.        PROPOSED FINDINGS OF FACT

      Officer Nabors was the only witness who testified at the

hearing.     Office Nabors is currently employed at the Hardeman

County Sherriff’s Office.         At the time of Fuchs’s arrest, Officer

Nabors was employed with the Gallaway Police Department, where he

served as an officer for four years.               Officer Nabors testified

                                        2
  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 3 of 25            PageID 60



that his duties as an officer with the Gallaway Police Department

included seizing narcotics and building narcotics-based cases,

which    he    did    with    the   assistance     of     his    narcotics-detection

canine, “Kilo.”

        On June 6, 2018, at approximately 11:00 a.m., Officer Nabors

was running radar near the intersection of Highway 70 and Old

Brownsville Road in Gallaway, Tennessee when he noticed a green

SUV traveling eastbound without a license plate.                      While following

the vehicle to determine whether it had temporary tags taped in

the   rear     window,     the   vehicle    pulled   into       the   parking   lot   of

Crystal      Steel,    a    steel   fabricating      company.         Officer   Nabors

followed the vehicle into the parking lot, activated his police-

vehicle lights and siren, and initiated a traffic stop in the

parking lot.         Officer Nabors then exited his patrol car and made

contact with the driver of the vehicle, who identified himself as

Zachary Fuchs.          According to Officer Nabors, when he approached

the vehicle, Fuchs was combative, appeared nervous, questioned

why   he      was    stopped,    cursed,    and    accused       Officer   Nabors     of

stealing his license plate.                When asked for identification and

other papers, Fuchs admitted that he did not have a driver’s

license,      vehicle      registration,    or    proof    of    insurance,     but   he




                                            3
  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 4 of 25          PageID 61



provided      Officer   Nabors    with       his   social    security      number.1

Additionally, Officer Nabors testified that when Fuchs rolled his

window down an odor of marijuana emanated from the vehicle.                      On

cross-examination,      Officer    Nabors      admitted     that   he   failed   to

mention the odor of marijuana in the Affidavit of Complaint,

(Aff. Of Compl., Ex. 1), despite his duty to report anything that

could potentially justify the search when writing it.                      Further,

Officer Nabors admitted that he did not mention the marijuana

odor while questioning Fuchs nor at any point while his body

camera was recording.

      After initially questioning Fuchs at his vehicle, Officer

Nabors called Captain James Mayes (“Captain Mayes”) for backup at

the   scene    and   returned     to   his    patrol   car    to   call     in   the

information he had obtained. Because Fayette County dispatch was

down, he called the El Paso Intelligence Center (“EPIC”).                     While

sitting in his patrol car, Officer Nabors realized that he had

mistakenly turned on the flashlight of his body camera instead of

turning the camera to the “record” setting.                    Accordingly, the

body-camera footage begins with Officer Nabors sitting in his

squad car dialing EPIC.




      1
        Fuchs has not moved to suppress these statements.
Accordingly, the court does not address their admissibility in
its analysis.
                                         4
  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 5 of 25                  PageID 62



     At the beginning of the phone call with EPIC, Officer Nabors

reported that Fuchs was combative and that he did not have any

identification information for the vehicle.                        Officer Nabors then

provided    EPIC    with    Fuchs’s     social          security       number,    and    EPIC

informed Officer Nabors that Fuchs previously pleaded guilty to

manufacturing and attempting to manufacture over fifty grams of

methamphetamine      and,     in     2004,       was    sentenced       to   eight      years

imprisonment followed by supervised release.                        Additionally, EPIC

advised    that    Fuchs    was     known    for       carrying    a    handgun    and   had

previously    been     charged       with    stealing       a     vehicle    during       the

commission of a theft.

     While Officer Nabors was speaking to EPIC, Captain Mayes

arrived at the scene and approached Fuchs’s vehicle.                              The body-

camera footage shows that shortly after Captain Mayes arrived,

Officer Nabors informed EPIC that he observed Fuchs shuffling in

his car and reaching under his seat.                        In response to Fuchs’s

behavior and because Captain Mayes did not know that Fuchs was

known to carry a firearm, Officer Nabors ended the phone call

with EPIC and approached the vehicle to detain Fuchs for officer-

safety purposes.

     When    Officer       Nabors    approached          Fuchs    and    Captain     Mayes,

Fuchs was smoking a cigarette and talking on the phone to his

girlfriend while sitting in the driver’s seat of his vehicle with

the door closed and the window rolled down.                        Officer Nabors told

                                             5
     Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 6 of 25             PageID 63



Fuchs to step out of the vehicle; in response, Fuchs exited the

vehicle     and     asked    if   he    was   under     arrest.        Officer     Nabors

informed Fuchs that he was not under arrest at that time but that

he    was   being     detained    so    Officer       Nabors   could     talk    to   him.

Officer Nabors asked Fuchs if he had anything on him, to which

Fuchs responded “no,” and proceeded to pat Fuchs down before

handcuffing him.            After handcuffing Fuchs, Officer Nabors asked

Fuchs whose car he was driving.                   Fuchs told the officers that the

vehicle belonged to his girlfriend’s acquaintance.                       Then, Officer

Nabors asked Fuchs if the vehicle was stolen.                       Fuchs initially

told the officers it was not stolen, but upon further questioning

Fuchs noted that he wasn’t completely sure that it was not a

stolen vehicle.         Next, Officer Nabors asked Fuchs whether he’d

ever stolen a vehicle before, to which Fuchs stated he had not.

Officer     Nabors     chuckled    at    Fuchs’s       response   and    continued      to

question      Fuchs    regarding        contents      of   the    car,    stating      the

following:

              “Here’s what decides if you go to jail or
              not – it’s your honesty. You hear that dog
              barking back there and you see all this on
              my shirt?     Is there anything at all –
              whether it be a gram, a kilo, or a pound,
              anything – your honesty is what’s going to
              keep you from riding – is there anything at
              all illegal in this car?”

(Body-Camera Footage 15:39:12, Ex. 2.)                  In response, Fuchs stated

that there “might be half a blunt or something” in the car.                           (Id.


                                              6
  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 7 of 25       PageID 64



at 15:39:28.)         Officer Nabors repeatedly asked whether there was

anything else illegal in the car, to which Fuchs replied that

there was not.

        While Officer Nabors was questioning Fuchs, Captain Mayes

examined the door jamb of the driver’s door, lifted the hood of

the   car,      and   looked   under    the    hood.     On   cross-examination,

Officer Nabors stated that he couldn’t testify as to what Captain

Mayes was doing but he believed Captain Mayes was attempting to

find a vehicle identification number (“VIN”) because they were

trying to figure out if the vehicle was stolen.                   Officer Nabors

noted that the VIN number in the door jamb of the driver’s door

was painted over or altered in a way that made it impossible to

read.     Officer Nabors explained that there is a VIN number on the

door, the windshield, and under the hood, and while it is easy to

modify or destroy a VIN number on the inside of the driver’s

door, the VIN number under the hood is more difficult to modify

and is usually unaltered.

        After    closing   the   hood     of    the    vehicle,   Captain   Mayes

instructed Officer Nabors to move Fuchs’s vehicle because it was

blocking the entrance to the steel fabricating company and a

truck was trying to get by.            While Captain Mayes relocated Fuchs

to his squad car, Officer Nabors entered Fuchs’s vehicle, rolled

up the front windows, and moved the vehicle a short distance on

the parking lot.         On cross-examination, Officer Nabors testified

                                          7
     Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 8 of 25               PageID 65



that     he   rolled    the    windows     up       to   confine    the     marijuana       odor

inside the vehicle to create a better chance of his narcotics-

detection        canine       accurately        alerting       to     the     presence        of

narcotics.        However, Officer Nabors stated that he did not roll

up the windows in the back of the vehicle but would have if he

had noticed it was also down.

        After moving the vehicle, Officer Nabors retrieved Kilo, a

certified narcotics-detection canine trained by Officer Nabors,

from the back of his squad car.                      Officer Nabors testified that

Kilo passively alerts to the presence of contraband by sitting,

changing        his    breathing       pattern,          or   generally      changing        his

behavior.       Further, Officer Nabors explained that before starting

the narcotics-detection process, he must sit Kilo away from the

area that potentially contains drugs and command Kilo to begin.

On     the    body-camera       footage,        Officer        Nabors       can   be    heard

commanding Kilo to sit several times at the beginning of the

process in an attempt to “restart” the procedure.

        While    walking      around    the     vehicle,       Kilo   sat     down     by    the

driver’s side door, which Officer Nabors identified as an alert

to the presence of narcotics in that portion of the vehicle.

Kilo also jumped on the rear bumper of the vehicle and then

calmed down and sat near the rear door of the vehicle, which

Officer Nabors identified as another alert to the presence of

narcotics.        After these alerts, Officer Nabors returned Kilo to

                                                8
  Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 9 of 25       PageID 66



his squad car and began searching the interior of the vehicle.

Officer Nabors began his search at the trunk of the vehicle,

which did not turn up any contraband items.                While searching the

passenger compartment, however, Officer Nabors found a plastic

bag underneath the driver’s seat that contained remnants of a

white substance and a roll of packaging tape and plastic gloves

in the glove compartment.          Officer Nabors continued his search

and discovered 1.1 pounds of methamphetamine behind a tray in the

dash console.      Upon finding the methamphetamine, Officer Nabors

returned to the vehicle and began questioning Fuchs again.                    At no

point during the traffic stop or subsequent arrest did either

officer read Fuchs Miranda2 rights or obtain a search warrant.

                      II.   PROPOSED CONCLUSIONS OF LAW

      At the close of the hearing, Fuchs conceded that the initial

traffic stop was valid because the vehicle Fuchs was driving did

not have a license plate displayed.             Fuchs argues, however, that

(1)   the    degree    of   intrusion       during   the     traffic   stop     was

excessive; (2) Officer Nabors unlawfully searched Fuchs’s vehicle

when he moved it; and (3) Officer Nabors’s testimony regarding

the   narcotics-detection      canine’s      process   for    alerting   to     the

presence of drugs is not credible.             As a result, Fuchs seeks to

suppress all evidence recovered from his vehicle.                The government


      2
          Miranda v. Arizona, 384 U.S. 436, 444 (1966).


                                        9
    Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 10 of 25            PageID 67



maintains that the search of Fuchs’s vehicle was proper under

either the automobile exception to the Fourth Amendment or the

inevitable discovery doctrine.

       Additionally, Fuchs seeks to suppress the statements he made

in response to the officers’ questioning on the grounds that the

officers       failed     to   read    him     his     Miranda        warnings    before

questioning him.         The government concedes that statements made by

Fuchs from the back of the squad car after the methamphetamine

was discovered are not admissible, but the government maintains

that    the    statements      made   before     the       officers    discovered     the

methamphetamine are admissible because they were made prior to

Fuchs’s arrest.

       A.      The Scope of the Traffic Stop and Excessive Intrusion

       A traffic stop is a “seizure” subject to the reasonableness

requirement of the Fourth Amendment.                 Whren v. United States, 517

U.S. 806, 809 (1996).           “An ordinary traffic stop [] is more akin

to an investigative detention rather than a custodial arrest, and

the principles announced in Terry . . . apply to define the scope

of reasonable police conduct.”               United States v. Hill, 195 F.3d

258, 264 (6th Cir. 1999)(citing United States v. Palomino, 100

F.3d    446,    449     (6th   Cir.   1996)).        Under     Terry    v.    Ohio,   the

reasonableness of an investigative detention is determined under

a    two-pronged        analysis:     “whether       the     officer’s       action   was

justified at its inception, and whether it was reasonably related

                                          10
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 11 of 25                PageID 68



in scope to the circumstances which justified the interference in

the first place.”           392 U.S. 1, 20 (1968).

       In the instant case, Fuchs concedes that the initial stop

was    valid,    but    argues      that     the       officers’    actions     were    not

reasonably related in scope to the circumstances which justified

the    stop    and    were    therefore         excessive.         Specifically,      Fuchs

contends      that    removing      him    from     the    vehicle    and    immediately

placing him in handcuffs “exceeded the scope of an investigatory

stop, and was excessive for the circumstances of a traffic stop.”

(Def.’s Mot. Suppress 4, ECF No. 23.)                      The government maintains

that   Officer       Nabors’s      actions      were    necessary     to    preserve    the

safety of himself and Captain Mayes.

       It is undisputed that Officer Nabors initiated the traffic

stop after observing Fuchs commit a traffic violation – driving a

vehicle      without    a    license      plate.        Thus,   the    officers       had   a

reasonable, articulable suspicion that Fuchs was engaged in an

unlawful activity and probable cause to stop the vehicle and

detain Fuchs.        See Whren, 517 U.S. 806, 810.                  The critical issue

is whether Officer Nabors’s use of handcuffs to detain Fuchs

immediately      after        he    exited        the     vehicle     was    excessively

intrusive.

       The    reasonableness        of    law     enforcement’s      actions    during      a

traffic stop depends “on a balance between the public interest

and    the    individual’s         right     to    personal     security       free    from

                                             11
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 12 of 25      PageID 69



arbitrary interference by law officers.”             Pennsylvania v. Mimms,

434 U.S. 107, 109 (1977).        During a traffic stop, officers may

take measures that are “reasonably necessary to protect their

personal safety and to maintain the status quo during the course

of the stop.”     United States v. Davis, 331 F. App’x 356, 360 (6th

Cir. 2009)(quoting United States v. Hensley, 469 U.S. 221, 235

(1985)).    When an officer reasonably fears for his safety, he may

use handcuffs to detain an individual without transforming the

stop into a formal arrest.           United States v. Atchley, 474 F.3d

840, 849 (6th Cir. 2007)(citing Houston v. Does, 174 F.3d 809,

814 (6th Cir. 1999)).

     At    the   hearing,   Officer    Nabors   testified   that      prior   to

placing    handcuffs   on   Fuchs,    Fuchs   was   combative   and   appeared

nervous.     While speaking with EPIC, Officer Nabors was informed

that Fuchs was known to carry a handgun.            Officer Nabors observed

Fuchs making furtive movements and reaching under the seat, which

- in conjunction with his earlier encounter with Fuchs – caused

Officer Nabors to fear for the safety of Captain Mayes and his

own safety and prompted Officer Nabors to detain and handcuff

Fuchs.     Based on these events and observations, Officer Nabors’s

decision to detain and handcuff Fuchs was justified as a safety

precaution and was not excessive.




                                       12
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 13 of 25                              PageID 70



       B.      Search of the Vehicle

       Fuchs       next    argues          that    the        search    of    his     vehicle        was

unlawful and does not fall within an exception to the Fourth

Amendment’s search warrant requirement.

       The Fourth Amendment provides:

               The right of the people to be secure in
               their persons, houses, papers, and effects,
               against unreasonable searches and seizures,
               shall not be violated, and no warrants shall
               issue, but upon probable cause, supported by
               oath   or   affirmation,   and  particularly
               describing the place to be searched, and the
               persons or things to be seized.

U.S. Const. amend. IV. The Fourth Amendment prohibits warrantless

searches and seizures, and any search conducted without a warrant

is considered “per se unreasonable.” United States v. Roark, 36

F.3d   14,     17    (6th       Cir.1994)(quoting Katz                 v.    United    States, 389

U.S.   347,     357       (1967)).         The    Fourth       Amendment’s       requirement         of

probable     cause        and    a    warrant       is,       however,      subject      “to     a   few

specifically                    established                     and             well-delineated

exceptions.”          Katz, 389            U.S.    at    357.         The    burden      is    on    the

government to prove, by a preponderance of the evidence, that the

circumstances justified a warrantless search.                                  United States v.

Matlock, 415         U.S.       164,        177     n.14        (1974); United           States       v.

Bradley, 163 Fed. Appx. 353, 357 (6th Cir. 2005).

       In    his     motion,         Fuchs        asserts      that     when    Officer         Nabors

entered      the    vehicle          and    moved       it,    he   conducted       an    unlawful,



                                                    13
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 14 of 25                  PageID 71



warrantless search of the vehicle in violation of the Fourth

Amendment.3           (Def.’s Mot. Suppress 5-6, ECF No. 23.)                     It is the

government’s            position     that       Officer    Nabors’s        actions     were

justified        under        the    automobile      exception      to      the     warrant

requirement as well as the doctrine of inevitable discovery.                              In

the alternative, the government contends that moving Fuchs’s car

to avoid obstructing traffic did not constitute a “search” within

the meaning of the Fourth Amendment.

                1.      Automobile Exception

         It is undisputed that after detaining and handcuffing Fuchs,

Officer Nabors entered Fuchs’s vehicle and moved it.                              Under the

automobile exception, an officer may perform a warrantless search

of   a       detained    vehicle     if   the    officer    has   probable        cause   to

believe        that     the   vehicle     contains    contraband      or    evidence      of

criminal activity.              United States v. Lyons, 687 F.3d 754, 770

(6th Cir. 2012).               Probable cause exists when there is a fair

probability           under    the    totality       of    the    circumstances        that

contraband or evidence of a crime will be found in a particular

place.         United States v. Helton, 314 F.3d 812, 819 (6th Cir.

2003).         “[W]hen police officers have probable cause to believe

there is contraband inside an automobile that has been stopped on


         3
       To the extent Fuchs argues that the search commenced when
Officer Mayes looked in the door jamb and under the hood, the
court finds there was probable cause to conduct a limited search
for a VIN number to determine if the car was stolen.
                                                14
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 15 of 25               PageID 72



the road, the officers may conduct a warrantless search of the

vehicle,    even    after    it    has    been   impounded       and    is    in    police

custody.”     Michigan v. Thomas, 458 U.S. 259, 261 (1982)(citation

omitted).     “It is thus clear that the justification to conduct a

warrantless      search     does    not    vanish     once      the     car   has    been

immobilized.”      Id.

     The government asserts that Officer Nabors’s detection of

marijuana odor emanating from the vehicle provided Officer Nabors

with probable cause to search the vehicle prior to the time he

moved the vehicle.        At the hearing, Officer Nabors testified that

he smelled marijuana when he first approached Fuchs’s vehicle.

It is well established in the Sixth Circuit that “an officer’s

detection   of     the   smell     of    marijuana    in   an    automobile        can   by

itself establish probable cause for a search.”                     United States v.

Elkins, 300 F.3d 638, 659 (6th Cir. 2002); see also United States

v. Johnson, 707 F.3d 655, 658 (6th Cir. 2013); United States v.

Crumb, 287 F. App’x 511, 514 (6th Cir. 2008); United States v.

Foster, 376 F.3d 577, 583-84 (6th Cir. 2004); United States v.

Garza, 10 F.3d 1241, 1246 (6th Cir. 1993).                      The court finds the

testimony   of     Officer    Nabors      regarding    the      smell    of   marijuana

emanating from the car to be credible even though he failed to

mention the smell of marijuana in his arrest ticket. Fuchs’s

statement that there may be a “blunt” in the car lends further

credence to Officer Nabors’s testimony that he smelled marijuana.

                                           15
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 16 of 25                 PageID 73



Fuchs did not call any witnesses, and Officer Nabors’s testimony

that he smelled marijuana remains uncontroverted. Thus, even if

moving the car constitutes a search, Officer Nabors already had

probable cause at that point in time to search the vehicle and

his actions were justified under the automobile exception to the

warrant requirement.

            2.        Inventory Search and Inevitable Discovery

     Alternatively, the government argues that even if Officer

Nabors     lacked       probable     cause      to     conduct     the     search,       the

inevitable discovery rule deems the evidence admissible.                              Under

the inevitable discovery rule, illegally seized evidence may be

admitted despite the exclusionary rule when the government can

demonstrate either (1) the existence of an independent, untainted

investigation         that    inevitably       would    have     uncovered      the     same

evidence    or    (2)    other     compelling        facts   establishing        that    the

disputed evidence inevitably would have been discovered.                           Nix v.

Williams,    467      U.S.    431,   446-48     (1984).         “The   government        can

satisfy its burden by showing that routine procedures that police

would    have    used    regardless       of   the     illegal    search     would      have

resulted in the discovery of the disputed evidence.”                              U.S. v.

Ford, 184 F.3d 566, 577 (6th Cir. 1999).                     Thus, if the government

establishes       that       an   inventory      search        would     have     occurred

following       the    conclusion    of    a     traffic       stop,   the      inevitable



                                           16
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 17 of 25        PageID 74



discovery     rule    is     triggered    and     the    evidence      is    deemed

admissible.

       Inventory searches constitute an exception to the warrant

requirement.      Colorado v. Bertine, 479 U.S. 367, 371 (1987).

This exception permits officers to search vehicles as well as the

contents    of   closed     containers   within    those   vehicles,        for   the

purposes of creating an inventory of the contents, so long as the

officers conduct such a search pursuant to established procedures

and in good faith.          Id. at 371-72, 374; see also South Dakota v.

Opperman, 428 U.S. 364, 369 (1970)(stating that the police must

follow established standardized procedures when performing the

inventory search).          The search must be conducted “in good faith,

not as a pretext for criminal investigation.”                United States v.

Tackett, 486 F.3d 230, 232 (6th Cir. 2007).                The true purpose of

the search must be to inventory the owner’s property while in

police custody.       Id.    The justification for inventory searches is

based on the community caretaking function, in which vehicles

that    “jeopardize    both     the   public    safety     and   the    efficient

movement of vehicular traffic” are taken into police custody.

Opperman, 428 U.S. at 368-69.             Inventory searches also provide

protection for the owner’s property while in the custody of the

police, protection against claims of lost or stolen property, and

protection of police from danger.               E.g., Bertine, 479 U.S. at

372; Opperman, 428 U.S. at 369; Tackett, 486 F.3d at 232.

                                         17
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 18 of 25             PageID 75



        At    the   hearing,      Officer   Nabors    testified       that   Gallaway

Police Department procedures dictate that any vehicle driven by

an   individual       lacking      a   valid     driver’s      license,      vehicular

insurance, or registration for the vehicle must be impounded.

Officer Nabors also explained that it is policy of the Gallaway

Police Department to conduct an inventory search of every vehicle

that is impounded.4         Here, the car lacked a license plate, Fuchs

could       not   produce   the    registration      papers,    and    the   officers

suspected it to be a stolen vehicle. Fuchs could not have driven

it himself because he lacked a valid driver’s license.                        He told

the officers he talked to his girlfriend, yet he did not indicate

she could drive the vehicle and she did not appear at the scene

to claim the vehicle.

     Additionally, Officer Nabors testified that the VIN number on

the driver’s side door of the vehicle was painted over or altered

in a way that made it impossible to read.                Pursuant to Tenn. Code

Ann. § 55-5-108(b)(1), Officer Nabors had a duty to seize and

impound the vehicle.           As the Sixth Circuit explained, Tenn. Code

Ann. § 55-5-108(b)(1) dictates that “any automobile from which

the vehicle identification number has been removed is declared to

be contraband and subject to forfeiture to the state.”                        Fann v.



        4
       The government advised the court at the hearing that the
Gallaway Police Department does not have a written towing policy.


                                            18
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 19 of 25             PageID 76



Buick Motor Co., a Div. of Gen. Motors Corp., 995 F.2d 1066 (6th

Cir. 1993).         Thus, “[w]hen Tennessee law enforcement officers

have reason to believe that property constitutes contraband under

this section, the statute says that it is their duty to impound

the property.”       Id.

      The officers properly decided to impound the vehicle. If the

Gallaway Police had conducted a routine inventory search of the

vehicle following impoundment, the search more than likely would

have led to the discovery of the methamphetamine.                        Accordingly,

the court finds that even if Officer Nabors did not have probable

cause to search Fuchs’s vehicle at the time he moved the vehicle,

the   inevitable     discovery      doctrine    would    apply    to     prevent    the

exclusion of the fruits of Officer Nabors’s search.

      Because the court finds that Officer Nabors’s actions were

justified     under        the   automobile     exception        to    the    warrant

requirement as well as the doctrine of inevitable discovery as

set forth below, it is unnecessary to determine whether moving a

detained individual’s vehicle during a traffic stop constitutes a

“search” under the Fourth Amendment.

      C.     The Drug Dog’s Alert

      Fuchs also argues that Officer Nabors failed to adequately

describe     with    the     necessary   specificity       how     his     narcotics-

detection     canine       alerts   Officer     Nabors    to     the     presence    of

narcotics.      Specifically,        Fuchs     argues    that    Officer     Nabors’s

                                         19
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 20 of 25                 PageID 77



testimony      that     a    “change      in   behavior”     is   his    dog’s      way   of

alerting him to the presence of narcotics is too broad to qualify

as a valid alert.                Whether Officer Nabors’s narcotics-detection

canine adequately alerted him to the presence of narcotics in

Fuchs’s       vehicle       is     a   finding      of    fact    contingent        on    the

credibility of the testimony given at the suppression hearing.

     A court is given wide latitude in making its credibility

determinations.         United States v. Haynes, 301 F.3d 669, 679 (6th

Cir. 2002)(citing Anderson v. Bessemer City, N.C., 470 U.S. 564,

573-75 (1098)).             “In assessing credibility, a court considers

numerous factors, ultimately relying on the common-sense tests of

reason and logic.”               United States v. Caldwell, No. 1:13-CR-128,

2015 WL 179583, at *9 (E.D. Tenn. Jan. 14, 2015).                            However, the

court does not have unlimited discretion, and a court may not

credit    a    witness’s         testimony     if   documents     or   other    objective

evidence contradict the witness's story; or the story itself is

“‘so internally inconsistent or implausible on its face that a

reasonable factfinder would not credit it.’”                      Haynes, 301 F.3d at

679-80 (quoting Anderson, 470 U.S. at 575)).

     In       this    case,       Officer      Nabors’s    account      of    the    events

surrounding      the    dog       sniff   is    corroborated      by   the    body-camera

footage and the Affidavit of Complaint.                          There was no expert

testimony presented to the court concerning the manner in which

drug detection dogs alert passively. Further, Fuchs did not call

                                               20
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 21 of 25           PageID 78



any witnesses or provide any evidence to refute Officer Nabors’s

testimony.        Accordingly, the court finds that Officer Nabors’s

testimony regarding his narcotics-detection canine’s training and

methods for alerting Officer Nabors to the presence of narcotics

is credible and that Kilo, Officer Nabors’s drug dog, alerted on

the presence of narcotics in the vehicle.

        D.     Miranda Warnings

        Finally, Fuchs argues that his statements made in response

to the officers’ questioning were unconstitutionally coerced and

should therefore be suppressed.             It is undisputed that Fuchs was

not provided with a Miranda warning during the traffic stop.                      The

government concedes that Fuchs’s statements while he was in the

squad    car    made    after   the    methamphetamine      was    discovered     are

inadmissible,          but   the      government       maintains    that    Fuchs’s

statements made after he was initially detained and before the

methamphetamine was discovered were “pre-arrest statement(s)” and

are therefore admissible.          (Gov’t’s Resp. 11, ECF No. 25.)

        Miranda    requires     that     before    a    person     in   custody    is

questioned, he be advised of his Fifth Amendment right to remain

silent, that anything he says may be used against him, and that

he has a right to have an attorney, either retained or appointed,

present during interrogations.            Miranda v. Arizona, 384 U.S. 436,

444 (1966).        If the defendant is not informed of these rights,

any pretrial statement obtained in a custodial interrogation is

                                          21
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 22 of 25                         PageID 79



presumed coerced and inadmissible at trial in the government’s

case in chief.             Oregon v. Elstad, 470 U.S. 298, 317 (1985).

        The clear rule is that “[w]hen police ask questions of a

suspect in custody without administering the required warnings,

Miranda dictates that the answers received be presumed compelled

and     that    they          be    excluded        from       evidence     at   trial    in    the

[government’s] case in chief.”                           Elstad, 470 U.S. at 317.               The

“right”    to       Miranda         warnings       is    not    constitutionally         mandated.

Michigan       v.    Tucker,          417    U.S.       433,    444   (1974).         Rather,   the

warnings are intended as a prophylactic mechanism to safeguard

against        the         inherently          coercive           effects        of    in-custody

interrogation which threaten the Fifth Amendment privilege.                                     New

York v. Quarles, 467 U.S. 649, 654 (1984).

        Miranda      warnings are required only when a suspect is in

custody and subject to interrogation.                             U.S. v. Luck, 852, F.3d

615,     621        (6th       Cir.       2017).          Custody      is    defined      as    the

“[deprivation] of . . . freedom of action in any significant

way.”     Miranda, 384 U.S. at 444.                        “Interrogation” means “express

questioning          or       its   functional          equivalent.”         Rhode     Island    v.

Innis,    446       U.S.       291,       300-301       (1980).       “[T]he      temporary     and

relatively nonthreatening detention involved in a traffic stop

or Terry stop             .     .     .     does     not       constitute Miranda custody.”

Maryland v. Shatzer, 559 U.S. 98, 113 (2010)(citations omitted).

Further, “[a]n officer’s inquiries into matters unrelated to the

                                                    22
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 23 of 25                  PageID 80



justification for the traffic stop do not convert the encounter

into   something      other     than     a    lawful    seizure,     so    long     as   the

inquiries do not measurably extend the stop’s duration.”                            Arizona

v. Johnson, 555 U.S. 323, 325 (2009).                  “[T]he officer may ask the

detainee a moderate number of questions to determine his identity

and to try to obtain information confirming or dispelling the

officer’s        suspicions.       But   the       detainee    is    not       obliged    to

respond.”        Berkemer v. McCarty, 468 U.S. 420, 422 (1984).                       “[I]t

is not unreasonable to ask questions unrelated to a traffic stop

when the officer has reasonable suspicion and when he is not

finished with the tasks required to complete the stop.”                              United

States v. Garrido-Santana, 360 F.3d 565, 573 (6th Cir. 2004).

However,     if    “the     question     is    directly     tied    to    the    officer’s

attempt to further the investigation and cannot be described as

related     to     safety     or    administrative          concerns      because     [the]

[d]efendant was already placed in handcuffs and removed from the

vehicle,” then the question is inherently “reasonably likely to

elicit      incriminating          information       and,     therefore,        could     be

construed as custodial interrogation.”                  United States v. Johnson,

No. 2:17-CR-20382-JTF-1, 2018 WL 5846348, at *3 (W.D. Tenn. Nov.

8, 2018).        Further, if Miranda protections apply, “no distinction

may    be   drawn     between       inculpatory        statements        and    statements

alleged to be merely ‘exculpatory.’”                    Miranda, 384 U.S. at 476-

77.

                                              23
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 24 of 25                 PageID 81



       The government argues that Officer Nabors’s questions fell

within the limited scope of questions an officer may ask before

reading a defendant his Miranda rights.                     (Gov’t’s Resp. 10, ECF

No. 25.)       As explained above, Officer Nabors lawfully removed

Fuchs from the vehicle and placed him in handcuffs.                            While Fuchs

was handcuffed, he was questioned about the ownership of the

vehicle and the presence of illegal drugs.                       Because the officers

had patted Fuchs down, handcuffed him, and did not tell him he

was free to leave or free to refuse to answer questions, he was

effectively        placed      in     custody.     Officer        Nabors’s       questions

regarding stolen vehicles and the presence of illegal drugs in

the    vehicle       “cannot    be     described     as    related       to     safety     or

administrative        concerns       because     [Fuchs]    was      already    placed    in

handcuffs      and    removed       from   the    vehicle.”          Johnson,     2018     WL

5846348 at *3.          Rather, these questions were “reasonably likely

to    elicit   incriminating          information     and,      therefore,       could    be

construed as custodial interrogation.”                     Id.       Accordingly, this

court finds that any statements made while Fuchs was handcuffed

are inadmissible.

                                III. RECOMMENDATION

       For   the     reasons    expressed        above,    it   is    recommended        that

Fuchs’s motion to suppress any physical evidence collected during

the traffic stop be denied and that Fuchs’s motion to suppress



                                            24
 Case 2:18-cr-20400-MSN Document 32 Filed 04/03/19 Page 25 of 25   PageID 82



the statements he made in response to police interrogation while

he was handcuffed be granted.

     Respectfully submitted this 3rd day of April, 2019.

                               _/s/ Diane K. Vescovo________
                               DIANE K. VESCOVO
                               Chief United States Magistrate Judge


                               NOTICE
Any objections or exceptions to this report must be filed within
fourteen (14) days after being served with a copy of the report.
28 U.S.C.    636(b)(1)(C).  Failure to file them within fourteen
(14) days may constitute a waiver of objections, exceptions, and
any further appeal. Any party objecting to this report must make
arrangements for a transcript of the hearing to be prepared.




                                    25
